Case: 19-30261     Document: 00515782578          Page: 1     Date Filed: 03/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 16, 2021
                                   No. 19-30261                    Lyle W. Cayce
                                                                        Clerk

   Jerome Skee Smith,

                                                            Petitioner—Appellant,

                                       versus

   Darrel Vannoy, Warden, Louisiana State Penitentiary,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:13-CV-3923


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jerome Skee Smith was convicted of first-degree murder in 1986. He
   was sentenced to life in prison. In this successive § 2254 application, he
   challenges his conviction under Brady v. Maryland, 373 U.S. 83 (1963). But
   we are unable to reach the merits of his Brady claim because his petition was




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30261      Document: 00515782578          Page: 2   Date Filed: 03/16/2021




                                    No. 19-30261


   untimely. Accordingly, we AFFIRM the district court’s dismissal of the
   successive petition.
                                             I.
          William Long was shot and killed in the middle of the street outside
   his uptown New Orleans bakery on October 29, 1985. Three eyewitnesses—
   Thomas Weil and sisters Mioshi and Deseree Thompson—identified the
   perpetrator from a photographic lineup as Jerome Skee Smith, a teenager
   who lived two blocks from the crime scene. 1 See State v. Smith, 511 So. 2d
   1185, 1186–87 (La. Ct. App. 1987).
          The prosecution relied entirely on the testimony of these three
   eyewitnesses, each of whom placed the shooting around 4:00 in the
   afternoon. But Smith proffered an alibi. Two employees of a service station
   not far from the bakery testified at trial that Smith and his mother had been
   there sometime around 4:00 that afternoon, though they could not say
   exactly when, to purchase gas and have a quick maintenance check—in all,
   for as long as ten minutes. Id. at 1187. And Smith had a 5:00 appointment at
   the Youth Study Center, which was between a 15- and 21-minute drive from
   the service station. Id. at 1187–88. But three employees of the Youth Study
   Center testified that they saw him there no later than 4:30 and probably
   before. Id. In short, Smith’s alibi narrowly confined the window in which he
   could have been present at the crime scene and likewise rendered the precise
   time when the shooting occurred a matter of critical significance.
          Nevertheless, the jury credited the eyewitnesses’ testimony and
   convicted Smith of first-degree murder. He was sentenced to life in prison
   without benefit of parole, probation, or suspension of sentence. Id. at 1186.


          1
           Mioshi Thompson’s first name appears throughout the record as “Mioshi,”
   “Mioski,” “Myoshi,” and “Mickey.”




                                         2
Case: 19-30261      Document: 00515782578           Page: 3    Date Filed: 03/16/2021




                                     No. 19-30261


   Thereafter, the state intermediate appellate court affirmed, and the
   Louisiana Supreme Court denied his application for a writ of certiorari. Id.
   at 1190; State v. Smith, 519 So. 2d 114 (La. 1988).           Three rounds of
   unsuccessful state post-conviction proceedings and an initial § 2254 petition
   followed.
          In 1997, after his first round of state proceedings, Smith filed a § 2254
   petition, reiterating the claims he had previously raised in the state
   application.   The district court denied that petition and this court
   subsequently denied his request for a certificate of appealability. In 1998, he
   filed a second state habeas petition, raising new claims alleging ineffective
   assistance of counsel and violations of equal protection. The Louisiana
   Supreme Court denied his writ request on March 14, 2003. State v. Smith,
   839 So.2d 29 (La. 2003).
          Smith filed a third and final state habeas petition on February 20,
   2004. The Louisiana Supreme Court ultimately denied relief as to the third
   petition on June 24, 2005. Then, on December 18, 2008, he filed “a
   supplemental and amended memorandum” in support of the 2004
   application. The 2008 filing raised claims that the state’s witnesses had
   testified falsely at trial and that prosecutors had withheld additional favorable
   and material evidence in the form of police reports, transcribed witness
   statements, and an affidavit in support of an arrest warrant. After conducting
   hearings, the state trial court denied the application in 2011.             The
   intermediate appellate court denied the ensuing writ application, as did the
   Louisiana Supreme Court on May 18, 2012.
          In January 2013, Smith filed a motion for authorization to file a
   successive § 2254 application raising Brady claims.            Smith’s motion
   identified evidence turned over by the state after his first § 2254 application
   had been denied, evidence that the defense had not previously seen. The




                                           3
Case: 19-30261         Document: 00515782578            Page: 4      Date Filed: 03/16/2021




                                         No. 19-30261


   withheld evidence consisted of (1) statements by Thomas Weil and Mioshi
   Thompson recorded on the day after the shooting that differed from their
   trial testimony; (2) an incident report, application for an arrest warrant, and
   police memos, all of which pertained to the time of the shooting; and (3) a 14-
   photograph lineup—which Smith averred contained two photos of him—
   that was evidently shown to the witnesses, rather than the eight-picture
   lineup that was introduced at trial. This court granted Smith’s motion on
   March 11, 2013.
               Proceeding pro se, Smith filed the instant § 2254 application on May
   22, 2013. The state asserted that the application was untimely. Addressing
   that contention, the magistrate judge did not attempt to conclusively
   determine when the one-year federal limitations period began. Instead, he
   identified only the latest possible point it could have begun—May 18, 2012,
   the date the Louisiana Supreme Court denied the final state habeas
   application—to determine that the latest it could have expired was May 20,
   2013.2 Accordingly, the magistrate judge concluded that Smith’s application
   was late by two days, and, finding no statutory or equitable basis for tolling,
   recommended dismissing the application as time barred. Smith objected.
   The district judge stressed that Smith had been placed on lockdown shortly
   after receiving authorization to file his successive petition, preventing access
   to his legal materials from May 7, 2013 until the deadline of May 20, 2013.
   Thus, the district judge determined that Smith was entitled to equitable
   tolling for the two-day delay, declined to dismiss the application as untimely,
   and appointed counsel to address the merits of his claims.
           But the district court ultimately denied relief, concluding, reluctantly,


           2
             Under this calculation, the one-year period would ordinarily have expired on May
   18, 2013, but because that date fell on a Saturday, the deadline was extended through the
   following Monday.




                                               4
Case: 19-30261        Document: 00515782578               Page: 5      Date Filed: 03/16/2021




                                          No. 19-30261


   that Smith had failed to satisfy the stringent requirements of 28 U.S.C.
   § 2244(b)(2) for review of successive petitions. Nevertheless, the district
   court granted Smith a certificate of appealability as to whether it erred in
   dismissing the application, and he timely appealed.
                                                    II.
            We review a decision to grant equitable tolling for abuse of discretion.
   Alexander v. Cockrell, 294 F.3d 626, 628 (5th Cir. 2002). “A district court
   abuses its discretion when it makes an error of law or if it bases its decision
   on a clearly erroneous assessment of the evidence.” United States v. Wilcox,
   631 F.3d 740, 747 (5th Cir. 2011) (internal quotations and citation omitted).
   A factual finding is not clearly erroneous if it is plausible when the record is
   considered as a whole. United States v. Raney, 633 F.3d 385, 389 (5th Cir.
   2011).
                                                III.
            We first consider the timeliness of Smith’s petition. Because we
   conclude that he did not timely file his petition, we cannot reach the merits
   of his claims.
            A successive § 2254 application is subject to a one-year limitation
   period. 28 U.S.C. § 2244(d)(1)(D). Under certain circumstances, statutory
   and equitable tolling may apply. The one-year period is statutorily tolled for
   the time that a properly filed application for state collateral relief is pending.
   28 U.S.C. § 2244(d)(2). Because the one-year period is not to be construed
   as a jurisdictional bar, it may be equitably tolled, but only “in rare and
   exceptional circumstances.”3 Davis v. Johnson, 158 F.3d 806, 811 (5th Cir.



            3
            If unasserted, this limitations period may also be subject to waiver or forfeiture
   because it is not an “inflexible” jurisdictional rule. See Holland v. Florida, 560 U.S. 631,




                                                5
Case: 19-30261        Document: 00515782578              Page: 6      Date Filed: 03/16/2021




                                         No. 19-30261


   1998). The applicant bears the burden of showing that equitable tolling is
   warranted. See Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir. 2000).
           The district court’s analysis finding Smith’s application timely is
   flawed in two significant respects. First, it proceeded from an unconsidered
   and faulty premise about when the one-year period began to run. The district
   court began its analysis with the assumption that the magistrate judge had
   already determined, without any objection from the state, that the period
   actually began to run on May 18, 2012. That was not so. Rather, the
   magistrate judge had expressly declined to reach a determination about when
   the period began to run because he reasoned that the petition was untimely
   in any event, whether measuring from the latest possible start date or any
   time before. Had it attempted to identify the actual start date, the district
   court could not have escaped placing it well before 2012. Second, even
   assuming arguendo that the clock did begin to run on May 18, 2012, the
   district court erred in finding that Smith’s circumstances were sufficiently
   extraordinary to entitle him to equitable tolling. We consider each of these
   points in turn.
           The one-year period begins to run on the date when the underlying
   facts of the claim could have been discovered through the exercise of due
   diligence. 28 U.S.C. §§ 2244(d)(1)(D). The facts underlying Smith’s claim
   consist of the evidentiary materials that were undisclosed to him, and he
   became aware of their existence in September 2001. 4 Accordingly, the



   645 (2010). Yet here the state has asserted the timeliness issue, preventing our
   consideration of an untimely filing that does not warrant equitable tolling.
           4
              Smith’s counsel conceded at oral argument that Smith knew of the undisclosed
   evidence in September 2001. Additionally, Smith averred in his motion for authorization
   to file a successive petition that he first discovered the pertinent materials in September
   2001. There is no reason to suspect that he could have discovered them before that time.




                                               6
Case: 19-30261         Document: 00515782578               Page: 7      Date Filed: 03/16/2021




                                           No. 19-30261


   limitations period began to run then. Much of the time that elapsed after that
   was statutorily tolled pursuant to § 2244(d)(2) due to the pendency of state
   habeas proceedings. But little difficulty confronts us in accounting for the
   passage of more than one year during which no such proceedings were
   pending. Over 11 months passed from when the Louisiana Supreme Court
   denied the writ request in his second state habeas petition on March 14, 2003
   to when he filed his third application for state habeas relief on February 20,
   2004. Nearly eight more months elapsed between the time when the
   Louisiana Supreme Court denied his writ application in his third state habeas
   petition on May 18, 2012 and the time when he sought authorization to file a
   successive § 2254 application in this court.5 And approximately two more
   months passed from the time this court authorized his successive application
   on March 11, 2013 to when he filed his application on May 22, 2013.
   Moreover, for none but a small sliver of this time has Smith suggested that
   he is entitled to equitable tolling. In sum, we are unable to construct a



           5
             Notably, the Louisiana Supreme Court initially denied Smith’s 2004 application
   on June 24, 2005. Our timeliness analysis assumes arguendo that the “supplemental and
   amended memorandum” Smith filed in 2008—which the Louisiana Supreme Court
   denied on May 18, 2012—did not constitute a new, fourth state habeas petition but instead
   related back to his 2004 petition and continued to toll the limitations period from June 24,
   2005 all the way to May 18, 2012. It is not at all clear that Smith warrants such a liberal
   assumption. But either way, his successive petition is untimely.
            We also note that state proceedings do not toll the one-year period if filed after it
   has already run. See e.g., Richards v. Thaler, 710 F.3d 573, 576 (5th Cir. 2013). Thus, absent
   our assumption that it related back to the 2004 petition, Smith’s 2008 filing would be
   irrelevant for tolling purposes because the limitations period would have already run
   anyway.
           Nor would Smith’s petition for authorization to file a successive § 2254 petition
   have tolled the limitations period because a federal motion is not a state application for
   post-conviction relief that triggers tolling under § 2244(d)(2). Duncan v. Walker, 533 U.S.
   167, 172 (2001) (holding that a federal filing is not an application for state post-conviction
   or other collateral review within the meaning of § 2244(d)(2)).




                                                 7
Case: 19-30261      Document: 00515782578          Page: 8   Date Filed: 03/16/2021




                                    No. 19-30261


   timeline in which his application could be considered timely.
          Furthermore, even assuming arguendo that the district court did
   correctly identify the starting point of the limitations period, the successive
   petition was only rendered timely by its application of equitable tolling. But
   we are unpersuaded that Smith is entitled to equitable tolling.
          To show that his situation is among those rare and exceptional
   circumstances in which equitable tolling is warranted, Smith must show (1)
   that he pursued his rights diligently and (2) that some extraordinary
   circumstance stood in his way. Holland v. Florida, 560 U.S. 631, 649 (2010).
   Moreover, he must demonstrate a causal relationship between the
   extraordinary circumstance and his delay, a showing “that cannot be made if
   the petitioner, acting with reasonable diligence, could have filed on time
   notwithstanding the extraordinary circumstances.” United States v. Perkins,
   481 F. App’x 114, 118 (5th Cir. 2012) (internal quotations and citations
   omitted). Smith does not meet these requirements.
          First, tolling is not automatic upon a showing of extraordinary
   circumstances, and Smith failed to show that he “acted with reasonable
   diligence throughout the period he seeks to toll.” Smith v. McGinnis, 208
   F.3d 13, 17 (2d Cir. 2000). “We have recognized that a component of the
   obligation to pursue rights diligently is not to wait until near a deadline to
   make a filing, then seek equitable tolling when something goes awry.”
   Schmitt v. Zeller, 354 F. App’x 950, 951–52 (5th Cir. 2009) (citing Johnson v.
   Quarterman, 483 F.3d 278, 287–88 (5th Cir. 2007)). Smith does not satisfy
   that component obligation.
          In other cases, we have held that prisoners who were aware that their
   state post-conviction proceedings were no longer pending and yet waited to
   file federal habeas petitions between four and six months after the limitation
   period began did not exercise reasonable diligence. See Palacios v. Stephens,




                                         8
Case: 19-30261       Document: 00515782578           Page: 9   Date Filed: 03/16/2021




                                      No. 19-30261


   723 F.3d 600, 606 (5th Cir. 2013) (collecting cases). There are no bright-line
   rules in this context, see id., but this case is analogous to those. Smith’s time
   in lockdown and without access to his legal materials comprises a very small
   portion of the time he was permitted to pursue his rights. He waited nearly
   eight months after his last round of state collateral review to seek
   authorization to file a successive habeas petition and, even after obtaining
   authorization, another two months passed before he lost access to his legal
   materials. Thus, the district court erred in concluding that Smith pursued
   his rights diligently.
          Second, circumstances cannot be considered extraordinary for
   purposes of equitable tolling if, as was apparently the case here, they are
   within the petitioner’s control. See Menominee Indian Tribe of Wis. v. United
   States, 136 S. Ct. 750, 756 (2016) (holding that the extraordinary-
   circumstances prong, unlike the diligence prong, “is meant to cover matters
   outside [petitioner’s] control”).        Here, the state submitted undisputed
   prison disciplinary records and affidavits documenting that Smith was placed
   in “administrative segregation” on March 28, 2013 and then transferred to a
   maximum-security cell block on May 7, 2013 because he was “caught
   committing an aggravated sex offense” in violation of the prison’s rules and
   regulations. Smith’s lockdown was thus not a matter outside his control but
   a consequence of his own behavior, and it cannot, under these circumstances,
   create a basis for equitable tolling.
                                           IV.
          We are removed from the tragic events underlying this case by
   numerous court proceedings and the span of more than three decades. Yet
   none of this is to say we do not find the circumstances of this case deeply
   concerning. Confronted with an apparently credible alibi, a jury convicted
   Smith of the murder of William Long on nothing more than the testimony of




                                             9
Case: 19-30261     Document: 00515782578           Page: 10   Date Filed: 03/16/2021




                                    No. 19-30261


   three eyewitnesses, even though inconsistencies presented at trial created
   seemingly reasonable grounds to question the reliability of all three of those
   witnesses. But the untimeliness of Smith’s petition precludes us from
   probing the merits of his claim. Accordingly, the judgment of the district
   court is AFFIRMED.




                                         10